Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of A method for modelling time-series data, the method comprising: 
testing a testing model with a plurality of hyper-forgetting rates (mental process of testing a model with assistance of pen and paper); 
selecting a best performing hyper-forgetting rate (mental process of making a selection); 
testing a model optimization using the best performing hyper-forgetting rate with the testing model to test combinations of hyper-parameters (mental process of modeling with assistance of pen and paper); 
selecting a best performing combination of hyper-parameters (mental process of selecting a parameter); 
determining an error of the model using the model optimization with the best performing hyper-parameters (mental process of modeling with assistance of pen and paper); 
recursively updating model parameters according to the least squares regression by determining a pseudo-inverse of a Hessian of the least squares regression at a current time stamp according to a projection of the time-series data at the current time stamp and the pseudo-inverse of the Hessian at a previous time-stamp to determine an optimum model parameter (mental process of modeling with assistance of pen and paper); 
predicting a next step behavior of the time-series data using the optimum model parameter (mental process of predicting and modeling with assistance of pen and paper). But for the recitation of generic computer components, nothing in the claim element precludes the step from practically being performed in the mind and under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
In the context of this claim encompasses the user thinking about modeling and revising their decisions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of storing the next step behavior in a database for access by a user. The claim recites the storing step. The storing step is recited at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of storing amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
2. The method as recited in claim 1, wherein the projection is normalized according to an inner product of the projection and the industrial data. (mental process of modeling and/or performing math with assistance of pen and paper)3. The method as recited in claim 1, wherein the projection is orthogonal to a kernel of the Hessian at the previous time-stamp. (mental process of modeling and/or performing math with assistance of pen and paper)4. The method as recited in claim 1, further comprising determining that the projection is not equal to zero. (mental process of modeling and/or performing math with assistance of pen and paper)5. The method as recited in claim 4, further comprising determining the pseudo-inverse of the Hessian of the current time stamp according to the kernel of the pseudo-inverse of the Hessian of the previous time stamp and the industrial data at the current time stamp where the projection is equal to zero. (mental process of modeling and/or performing math with assistance of pen and paper)6. The method as recited in claim 1, further comprising determining a kernel of the Hessian from the previous time stamp according to the pseudo-inverse of the Hessian from the previous time stamp and the industrial data at the current time stamp. (mental process of modeling and/or performing math with assistance of pen and paper)7. The method as recited in claim 1, wherein the industrial data includes stock behavior through time gathered from a financial database. (gathering/receiving step is recited at a high level of generality and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).8. The method as recited in claim 1, wherein the industrial data includes agricultural yields through time. (non-functional descriptive, mental process, no additional elements)9. The method as recited in claim 1, wherein the model includes a linear model. (mental process of modeling with assistance of pen and paper)10. The method as recited in claim 1, further comprising: evaluating an error of the model according to the cumulative squared error using multiple forgetting rates; and selecting a forgetting rate having the lowest cumulative squared error to update the model parameters with forgetting rate adaptation. (mental process of modeling and/or performing math with assistance of pen and paper)

Regarding claim 112A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of A method for modelling time-series data, the method comprising:
testing a testing model with a plurality of hyper-forgetting rates to select a best performing hyper-forgetting rate (mental process of testing/modeling with assistance of pen and paper); testing a model optimization using the best performing hyper-forgetting rate with the testing model to test combinations of hyper-parameters to select a best performing combination of hyper-parameters (mental process of trial and error and modeling with assistance of pen and paper); determining an error of the model using the model optimization with best performing hyper-parameters according to least squares regression (mental process of modeling with assistance of pen and paper); recursively update the model parameters according to the least squares regression by determining a pseudo-inverse of a Hessian of the least squares regression at a current time stamp (mental process of modeling with assistance of pen and paper), including: generating a projection of the time-series data at a current time stamp (mental process of generating time series data and/or projecting/predicting), the projection being orthogonal to a kernel of the Hessian at a previous time stamp; determining that the projection is not equal to zero (mental process of analyzing); determining the pseudo-inverse of the Hessian at the current time stamp according to the projection, the kernel and the inverse of the Hessian at a previous time-stamp (mental process of doing math); determining an optimum model parameter according to the Hessian at the current time stamp and a negative gradient of the least squares regression (mental process of doing math and/or performing trial and error); predicting a next step behavior of the time-series data using the optimum model parameter mental process of modeling and/or making predictions).	But for the recitation of generic computer components, nothing in the claim element precludes the step from practically being performed in the mind and under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
In the context of this claim encompasses the user thinking about modeling and revising their decisions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of storing the next step behavior in a database for access by a user; and updating the model in the memory with the updated model parameters. The claim recites the storing/updating step at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of storing/updating amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the updating/storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely updating and storing information in memory is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Updating (transmitting/receiving) data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.12. The method as recited in claim 11, wherein the projection is normalized according to an inner product of the projection and the time-series data. (mental process of modeling and/or performing math with assistance of pen and paper)13. The method as recited in claim 1, further comprising determining the pseudo-inverse of the Hessian of the current time stamp according to the kernel of the pseudo-inverse of the Hessian of the previous time stamp and the industrial data at the current time stamp where the projection is equal to zero. (mental process of modeling and/or performing math with assistance of pen and paper)14. The method as recited in claim 11, further comprising determining a kernel of the Hessian from the previous time stamp according to the pseudo-inverse of the Hessian from the previous time stamp and the industrial data at the current time stamp. (mental process of modeling and/or performing math with assistance of pen and paper)15. The method as recited in claim 11, wherein the time-series data includes stock behavior through time gathered from a financial database. (gathering/receiving step is recited at a high level of generality and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)16. The method as recited in claim 11, further comprising: evaluating an error of the model according to the cumulative squared error using multiple forgetting rates; and selecting a forgetting rate having the lowest cumulative squared error to update the model parameters with forgetting rate adaptation. (mental process of modeling and/or performing math with assistance of pen and paper)17. (see rejections of claims 1 and 11)
 A system for modelling time-series data, the system comprising: a testing model to test a plurality of hyper-forgetting rates, select a best performing hyper-forgetting rate, test a model optimization using the best performing hyper-forgetting rate with the testing model to test combinations of hyper-parameters and select a best performing combination of hyper-parameters; an optimization system to determine an error of a model stored in memory using the best performing hyper-parameters; a parameter updater to recursively update the model parameters according to the least squares regression by determining a pseudo-inverse of a Hessian of the least squares regression at a current time stamp using a pseudo-inversion mechanism according to a projection of the time-series data at the current time stamp and the pseudo-inverse of the Hessian at a previous time-stamp to determine an optimum model parameter and updated the linear model in the memory with the updated model parameters; a behavior modeler that predicts a next step behavior of the time-series data according to the updated model parameters; and a database in communication with the memory and the parameter updater to store the next step behavior in a database for access by a user.18. The system as recited in claim 17, further including a cloud network in communication with the database to communicate the time-series data and the predicted behavior to a user. (communicating step is recited at a high level of generality and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g):Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); 19. The system as recited in claim 17, wherein the model includes a linear model. (mental process of modeling and/or performing math with assistance of pen and paper)20. The system as recited in claim 17, wherein the industrial data includes stock behavior through time gathered from a financial database. (gathering/receiving step is recited at a high level of generality and amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maleki (US 2018/0330271) teaches using hyper-parameters (0050), least squares regression (0112), Hessian (0088-0089) and optimization (0072).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123